Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 06/17/2022: 
Claims 1-3, 5, 7-18, and 21-24 are pending in the current application. Claims 9-17 remain withdrawn without traverse. Claims 1, 3, 7-8 and 18 have been amended. Claims 4, 6, and 19-20 have been canceled. Claims 21-24 are new.
The claim objections have been overcome in light of the amendments.
The previous 112 rejections have been overcome in light of the amendments. 
The previous prior art-based rejections have been maintained and are modified to reflect new claim limitations. All changes are necessitated by the amendment.
Claim Analysis 
Independent claims 1 and 18 are product-by-process claims as they recite that the polymer additive and the cross-linker additive are mixed into the lithium liquid; the lithium liquid is filled into the open spaces within the non-reactive scaffold; and the lithium liquid is converted to the lithium gel within the non-reactive scaffold following an application of heat while the lithium liquid is within the open spaces within the non-reactive scaffold. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  
            Furthermore, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product (MPEP § 2113).  The structural limitations implied by the process step of mixing with a cross-linker additive and the lithium liquid is converted to the lithium gel within the non-reactive scaffold following an application of heat while the lithium liquid is within the open spaces within the non-reactive scaffold will be met when the rest of the structure is met.  
            Thus, as long as the prior art product is the same or obvious as that claimed, the claim is unpatentable even though the prior product may be made by a different process, or the steps are not done in the same order. Furthermore, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  
Furthermore, based on the instant disclosure recitation that “When heat of, for example, between 60°C and l 50°C is applied to the additive, the cross-linker ignites and causes further polymerization of the polymer and the solvent” (P33) it appears that the cross-linker is present in the final product and thus the inclusion of a cross-linker is interpreted as a product-by-process limitation. Thus, there is no requirement that the cross-linker is still present in the final product, or lends itself to any structure within the final product. Thus the specific cross-linker additives of claim 8, and the cross-linker additive recitation of the independent claims is met when the structure of the claims is met.  
Claims 1 and 18 recites “an anti-dendrite layer”. Using the broadest reasonable interpretation any separator/electrolyte/adhesive layer would meet this limitation.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (US 2016/0087305) in view of Seo et al. (US 2017/0179520)
Regarding claim 1, Park teaches a phase-change electrolyte for a solid battery, the solid-state battery comprising (P125): 
	a phase-change electrolyte separator layer 30/60, comprising: 
	a non-reactive scaffold, wherein a physical structure of the non-reactive scaffold creates open spaces within the non-reactive scaffold, or a porous membrane (P105), 
	a lithium liquid comprising a polymer additive, or polymer matrix (P32), a cross-linker additive (P32. 45), and a lithium salt (P32. 38), and a solvent in which the lithium salt is dissolved (P43) wherein; 
	the polymer additive and cross-linker additive are mixed into the lithium liquid, or the electrolyte comprises the polymer additive and cross-linker additive (P32); 
	the lithium liquid is filled into the open spaces within the non-reactive scaffold, or the electrolyte is injected into the assembly and therefore fills the pores/open spaces of the scaffold which can be performed at any step in the process (P119. 124. 179); 
and the lithium liquid is converted to the lithium gel following an application of heat (P47). 
It is noted that claim 1 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
There is no evidence that the product-by-process language as recited imparts specific structural characteristics to the product. As such, Park’s phase change electrolyte appears to meet the structure set forth.  Regarding product-by-process limitation, see MPEP § 2113.
Park is silent in teaching a first adhesive layer and a second adhesive layer wherein the first adhesive layer contacts the non-reactive scaffold on a first side, and the second adhesive layer contacts the non-reactive scaffold on a second side; however, Seo, in a similar field of endeavor related to separators teaches improving a separator by using an adhesive layer on either side of a separator (P10). 
Seo teaches a polyethylene separator 113 (P44) with a first adhesive layer and a second adhesive layer wherein the first adhesive layer 113a contacts the non-reactive scaffold, or separator 113 on a first side, and the second adhesive layer 113a contacts the non-reactive scaffold, or separator 113 on a second side to improve the performance rate capabilities and suppress reduction in charging and discharging performance of the battery (P31. 57-60; Fig. 1B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the first adhesive layer and the second adhesive layer of Seo in Park, wherein the first adhesive layer contacts the non-reactive scaffold on a first side, and the second adhesive layer contacts the non-reactive scaffold on a second side to improve the performance capabilities of the battery. 
Modified Park teaches the phase-change electrolyte has an anti-dendrite layer, or protective layer 55 adjacent the separator layer (P88-89.99). In light of the incorporation of the adhesive layers taught by Seo, the dendrite layer of modified Park will be in contact with either the first or second adhesive layer. 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Regarding claim 2, modified Yoneda teaches the non-reactive scaffold is comprised of polyethylene (PE) (P106). 
Regarding claim 3, modified Yoneda teaches the lithium salt is LiPF6 (P41.184). 
Regarding claim 5, modified Park in view of Seo teaches the first adhesive layer and the second adhesive layer comprise a ceramic (P58). 
Regarding claim 7, modified Yoneda teaches the polymer additive is PDMEMA, or PDMAEMA (P183). 
Regarding claim 8, Yoneda teaches the cross-linker additive is C12TFSA (P183). 
Regarding claim 18, Yoneda teaches a solid-state battery (SSB), the solid-state battery comprising (P125): 
a cathode 101, an anode current collector 105 and 
	a phase-change electrolyte separator layer 104 located between the cathode and the anode current collector, or separator with electrolyte (P36-38.43; Fig. 1-3), comprising: 
a non-reactive scaffold, wherein a physical structure of the non-reactive scaffold creates open spaces within the non-reactive scaffold, or a porous insulator (P106); 
a lithium liquid, or electrolyte comprising: a polymer additive (P39), a cross-linker additive (P183); and a lithium salt (P41. 184); and a solvent in which the lithium salt is dissolved (P42) wherein the polymer additive and the cross-linker additive are mixed into the lithium liquid (P183-184), the lithium liquid is filled into the open spaces within the non-reactive scaffold (Fig. 1-3), and the lithium liquid is converted to the lithium gel within the non-reactive scaffold following an application of heat while the lithium liquid is within the open spaces within the non-reactive scaffold (P122-124). 
It is noted that claim 1 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
There is no evidence that the product-by-process language as recited imparts specific structural characteristics to the product. As such, Yoneda’s phase change electrolyte appears to meet the structure set forth.  Regarding product-by-process limitation, see MPEP § 2113.
Park is silent in teaching a first adhesive layer and a second adhesive layer wherein the first adhesive layer contacts the non-reactive scaffold on a first side, and the second adhesive layer contacts the non-reactive scaffold on a second side; however, Seo, in a similar field of endeavor related to separators teaches improving a separator by using an adhesive layer on either side of a separator (P10). 
Seo teaches a polyethylene separator 113 (P44) with a first adhesive layer and a second adhesive layer wherein the first adhesive layer 113a contacts the non-reactive scaffold, or separator 113 on a first side, and the second adhesive layer 113a contacts the non-reactive scaffold, or separator 113 on a second side to improve the performance rate capabilities and suppress reduction in charging and discharging performance of the battery (P31. 57-60; Fig. 1B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the first adhesive layer and the second adhesive layer of Seo in Park, wherein the first adhesive layer contacts the non-reactive scaffold on a first side, and the second adhesive layer contacts the non-reactive scaffold on a second side to improve the performance capabilities of the battery. 
Modified Park teaches the phase-change electrolyte has an anti-dendrite layer, or protective layer 55 adjacent the separator layer (P88-89.99). In light of the incorporation of the adhesive layers taught by Seo, the dendrite layer of modified Park will be in contact with either the first or second adhesive layer. 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Seo as applied to at least claims 1 and 18 above and further in view of Zhang, Sheng S., Xiulin Fan, and Chunsheng Wang. "A tin-plated copper substrate for efficient cycling of lithium metal in an anode-free rechargeable lithium battery." Electrochimica Acta 258 (2017): 1201-1207.
Regarding claim 21, modified Park is silent in teaching the phase-change electrolyte further comprises an interfacial layer, wherein the interfacial layer is in contact on a first side of the anti-dendrite layer; however, Zhang, in a similar field of endeavor related to solid state batteries, teaches lithium plating of an anode current collector. 
Zhang teaches including an interfacial bonding layer located on an anode current collector to improve lithium plating on the anode current collector (abstract) and increase an amount of electrical connectivity between the anode current collector layer and lithium deposited on the interfacial bonding layer, or thin tin layer during charging of the anode-free solid-state battery (pg. 1202-1206).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the thin tin layer taught by Zhang on the anode current collector of modified Park to improve the adhesion of the lithium plating.
Regarding claim 21, modified Park is silent in teaching the phase-change electrolyte further comprises an interfacial layer, wherein the interfacial layer is in contact on a first side of the anti-dendrite layer; however, Zhang, in a similar field of endeavor related to solid state batteries, teaches lithium plating of an anode current collector. 
Zhang teaches including an interfacial bonding layer located on an anode current collector to improve lithium plating on the anode current collector (abstract) and increase an amount of electrical connectivity between the anode current collector layer and lithium deposited on the interfacial bonding layer, or thin tin layer during charging of the anode-free solid-state battery (pg. 1202-1206).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the thin tin layer taught by Zhang on the anode current collector of modified Park to improve the adhesion of the lithium plating.
Regarding claim 22, modified Park in view of Zhang teaches the anti-dendrite layer comprises tin (pg. 1202). 
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Park in view of Seo as applied to at least claims 1 and 18 above and further in view of Lee et al. (US 2016/0329567). 
Regarding claim 22, modified Park teaches the anti-dendrite layer may be any material capable of smoothly transferring lithium ions therethrough (P89) 
Modified Park is silent in teaching the anti-dendrite layer comprises at least one of silver, zinc, gold, bismuth, tin or an alloy thereof; however, Lee, in a similar field of endeavor related to lithium batteries with protective layers, teaches an anti-dendrite layer, or protective layer that is capable of smoothly transferring lithium ions therethrough, and comprising zinc, or an inorganic particle such as ZnO to improve mechanical characteristics and ionic conductivity (P80.89.96.99.185-186). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the anti-dendrite layer comprising zinc of Lee in modified Park to have an ion conductive layer with improved mechanical characteristics and conductivity. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C). Furthermore, he rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 24, modified Park teaches the anti-dendrite layer may be any material capable of smoothly transferring lithium ions therethrough (P89) 
Modified Park is silent in teaching the anti-dendrite layer comprises at least one of silver, zinc, gold, bismuth, tin or an alloy thereof; however, Lee, in a similar field of endeavor related to lithium batteries with protective layers, teaches an anti-dendrite layer, or protective layer that is capable of smoothly transferring lithium ions therethrough, and comprising zinc, or an inorganic particle such as ZnO to improve mechanical characteristics and ionic conductivity (P80.89.96.99.185-186). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the anti-dendrite layer comprising zinc of Lee in modified Park to have an ion conductive layer with improved mechanical characteristics and conductivity. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C). Furthermore, he rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that the porous substrate/nonwoven fabric/porous film of Park and the porous insulator/nonwoven fabric of Yoneda are not the same as the non-reactive scaffold of independent claim 1. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Furthermore, the instant disclosure teaches the scaffold material can be polyethylene or polyethylene oxide and of a random porous physical structure (P29). Park teaches a porous structure than can be made of these material (P104-107), as does Yoneda (P106). Therefore, these structures appear to be the same. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues, one of ordinary skill would not put the adhesive layer between the separator and protective layer of Park because Park teaches the protective layer between the separator and anode plate and Seo teaches the adhesive layer adhering, or between the cathode and anode to the separator. 
Examiner respectfully disagrees. Seo teaches the adhesive layer benefits are with respect to the separator layer. The adhesive layer is coated onto the separator and allows lithium ions to easily pass through the separator, prevent conductivity from lowering, improving rate capabilities, and suppressing reduction in charging and discharging performance (P57-60). While the adhesive layer may be adhered to the electrodes one of ordinary skill would understand the adhesive layer must be in contact with the separator for the beneficial results (also noted in abstract of Seo). One would expect the same results of coating the separator when an anti-dendrite layer of Park is formed opposite the adhesive layer. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Accordingly, the arguments are not found convincing and the record of rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729